DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Receipt is acknowledged of the request for continued examination, filed 7/29/2021 and the amendment and response filed 7/12/2021. Claims 1, 3-13 and 16-23 are pending in the application. Claims 10-13 and 16-20 are withdrawn from consideration, being directed to a non-elected invention. Claim 1 was amended; claim 4 was canceled and claims 2, 14 and 15 was previously canceled.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rey et al. (US2004/0156980 A1) as evidenced by document XP-002761156 cited by the applicant in an IDS, in view of Edens et al. 
 (WO2005/117595 Al), cited by the applicant.
Regarding claims 1, 3, 21 and 22, Rey discloses a method of flavor generation comprising contacting an edible peptide containing material [0023] with enzymes expressed by yeast such as Saccharomyces cerevisiae to form a hydrolyzed preparation [0026]. Saccharomyces cerevisiae is known to express an enzyme having a Sequence ID that substantially matches the claimed sequence (document XP-002761156), of prolidase. The enzyme generated in situ is contacted with substrate in aqueous dispersion [0028], exemplified by a temperature in the range of 20-50deg. C preferably 30-35 deg.C, and at a pH of about 5 to 8, preferably about 7; which fall within the claimed range, to prepare a hydrolyzed preparation that is added to pizza dough [0045] [0046] [0075] [0079], to generate flavor on heating.
Rey discloses a cell lysate of Saccharomyces cerevisiae which is expected to contain a prolidase as claimed, but does not disclose a proline specific endoprotease. Edens  however discloses a method of flavor generation comprising contacting an edible peptide containing material (dough containing gluten, page 7 lines 10-12) with suitable proline-specific endoproteases, which yield either an amino terminal proline residue or a carboxy terminal proline residue, in combination with an exoprotease (page 2 lines 9-11) followed by forming a dough that comprises a reducing sugar and baking (heat treatment) to produce a heat treated food product with significantly improved flavor without affecting the structure of baked products.  The exoprotease has a high preference for proline residues in peptides as compared to other amino acids (page 5 lines 27-29), and therefore is a prolidase.  The proline specific endoproteases are Aspergillus niger (page 5 lines 1-11) as such enzymes are very active under the pH conditions in dough (about 5.5)  and are capable of cleaving gluten protein without destroying the gluten structure.  As both Rey and Edens are directed to improving the flavor of baked products prepared from materials comprising flour having gluten, it would have been obvious to one of ordinary skill in the art to consider including a proline specific endoprotease to cleave gluten protein without destroying gluten structure in combination with a prolidase as disclosed in Edens, with a reasonable expectation of success. 
Regarding claim 3, prolidase is released by Saccharomyces cerevisiae in a contacting step as above by cell lysis. 
  	Regarding claim 5, Rey discloses rhamnose as the reducing sugar to obtain desired flavors with peptide substrates (Example 1).
	Regarding claim 6, Rey discloses a method wherein the hydrolyzed preparation is incorporated into the food preparation in an amount in the claimed range (1g hydrolyzed preparation in 50g of dough corresponding to 0.02 parts per part of the food preparation) [0071].
Regarding claim 7, Rey discloses pizza as the heat-treated food product.
Regarding claim 8, Rey discloses dipeptides, tripeptides [0023] comprising amino acids from the group consisting of arginine, citrulline, glutamine, ornithine and proline. Such dipeptides/tripeptides are known to be inherently present in the claimed food sources. 
Regarding claim 9, Rey discloses a temperature of contact for the enzyme with the substrate as aqueous dispersion  in the range of 20-50deg. C ,preferably 30-35 deg. 
Regarding claim 23, Edens discloses combining an exopeptidase with high preference for proline residue with a prolyl endopeptidase from Aspergillus niger to improve the flavor of baked products.
Claims 1, 3-9 and 21-23 are therefore prima facie obvious in view of the art.
Response to Arguments
Claim amendments render the previous rejections moot. However, the claims as amended present new grounds for rejection as detailed in the current office action.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793